THE COURT.
By information identical in form with the information filed in the case of People v. Pierce, Crim. No. 4239 (ante, p. 639 [96 Pac. (2d) 784]), except that the date of the alleged offense was set forth as August 13, 1938, instead of July 15, 1938, the defendants herein, two of whom are the same defendants as those' convicted under the other information, were charged with a violation of. subdivision 2 *801of section 337a of the Penal Code. Upon a trial before the court, presented solely upon the transcript of evidence taken before the committing magistrate, two of the defendants, Charles Sikora and Margaret Johnson, were found guilty and judgments of conviction were entered against them. Carrie Johnston, the other defendant, was found, “not guilty”.  Prom the judgments entered against them, the defendants Charles Sikora and Margaret Johnson, have taken this appeal. They advance as grounds for a reversal the same reasons advanced by them in the case of People v. Pierce, ante, p. 639 [96 Pac. (2d) 784], Crim. No. 4239. Upon the authority of said case of People v. Pierce, ante, p. 639 [96 Pac. (2d) 784], Crim. No. 4239, this day decided contrary to the contention of appellants, the judgments herein are affirmed.
Rehearing denied.